Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-2741

ANDREW BARRERA

       Plaintiff,

vs.

RUBADUE WIRE COMPANY, INC. a Colorado corporation,
MICHELLE BAYNE, an individual,
TOM CRILLY, an individual,

     Defendants.
______________________________________________________________________

                     COMPLAINT AND JURY DEMAND
______________________________________________________________________

       Plaintiff, Andrew Barrera, by and through his undersigned attorney, for this

Complaint against Defendants Rubadue Wire Company, Inc. and Michele Bayne, and

states as follows:

                                  NATURE OF ACTION

1.     Mr. Barrera brings this action under the Family and Medical Leave Act (“FMLA”),

29 U.S.C. § 2615(a) and alleges interference with, and discrimination and retaliation for

exercising, his rights thereunder by his former employer, Defendant Rubadue Wire

Company, Inc. (“Rubadue”), the company’s Human Resources Manager, Defendant

Michelle Bayne (“Ms. Bayne”), and his former supervisor, the company’s Manager of

Manufacturing, Tom Crilly (“Mr. Crilly”).




                                            -1-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 2 of 13




                              JURISDICTION AND VENUE

2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that

Plaintiff’s claims arise under the FMLA, 29 U.S.C. § 2601, et seq.

3.     This Court has jurisdiction over Plaintiff’s state-law “claim” discussed below,

pursuant to 28 U.S.C. § 1367, because it is so related to Plaintiff’s FMLA claims that it

forms part of the same case or controversy.

4.     Venue is proper in the District of Colorado under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to these claims occurred in this District and

because Rubadue does business and is located in this District.

5.     This Court has personal jurisdiction over Rubadue because it does business and

is found in the District of Colorado, and because the claims set forth herein arise, in

whole, from events that occurred in the District of Colorado.

6.     This Court has personal jurisdiction over Ms. Bayne because, upon information

and belief, she is still employed by Rubadue and resides in Colorado.

7.     This Court has personal jurisdiction over Mr. Crilly because, upon information

and belief, he is still employed by Rubadue and resides in Colorado.

                                         PARTIES

8.     Mr. Barrera is an adult citizen of the State of Colorado and resides in Greeley.

9.     At all material times to this Complaint, Mr. Barrera was an "eligible employee,"

within the meaning of 29 U.S.C. § 2611(2), because he had been employed by

Rubadue for at least twelve (12) months prior to the events described in this Complaint




                                             -2-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 3 of 13




and worked at least 1,250 hours for Rubadue during the twelve (12) month period

preceding the events described herein.

10.   Rubadue is a Colorado corporation doing business at its location in Loveland.

11.   At all times material to this Complaint, Rubadue was Mr. Barrera’s employer

within the meaning of 29 U.S.C. § 2611(4).

12.   At all times material to this Complaint, Ms. Bayne was Rubadue’s human

resources manager.

13.   At all times material to this Complaint, Mr. Crilly was Mr. Barrera’s supervisor at

Rubadue.

                                         FACTS

14.   Rubadue operates a 47,000 square foot factory at its headquarters in Loveland,

Colorado, where it manufactures customized engineered wire and cable products.j

15.   Mr. Barrera worked for Rubadue from October 5, 2005 to August 28, 2019.

16.   Mr. Barrera worked full-time as an Extruder in Rubadue’s Manufacturing division.

17.   At all relevant times, Mr. Barrera’s job performance was fully satisfactory.

18.   According to Rubadue’s Employee Handbook, company policy recognized and

complied with employees’ eligibility to apply for and take FMLA leave.

19.   According to Rubadue’s Employee Handbook, the company also provided

employees with “Paid Family Leave (PFL)”, by which it paid for a portion of an

employee’s FMLA-approved leave.




                                             -3-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 4 of 13




20.    According to Rubadue’s Employee Handbook, the company provided its eligible

employees with Paid Time Off (PTO), which they could use for vacation, illness or

injury, or personal business.

21.    Rubadue’s PTO policy provided that a regular full-time non-exempt (hourly)

employee with 5 years but less than 15 years of full time employment would accrue 16

hours of PTO per month (192 hours of PTO per year).

22.    Rubadue’s PTO policy further provided that such leave could be taken in 4 or 8-

hour increments.

23.    At all times throughout his employment at Rubadue, Mr. Barrera’s wife suffered

from serious health problems related to a degenerative spinal condition.

24.    Mr. Barrera frequently had to take time off from work to help his wife obtain

medical care for her serious health conditions, including transporting her to and from

doctors’ appointments, surgeries, and other medical procedures, and to help care for

her directly at home.

25.    Prior to approximately 2017, Mr. Barrera worked the night shift, 10 p.m. to 6 a.m.

26.    While he worked the night shift, Mr. Barrera was able to minimize the number

and frequency of occasions on which he needed to take leave to help care for his wife.

27.    However, in approximately 2017, Mr. Barrera switched to second shift, which was

from 2 p.m. to 10 pm.

28.    After switching to second shift, Mr. Barrera needed to take leave more often to

help care for his wife, because of some of her medical appointments, and/or need for

further care, during the latter part of the day.



                                              -4-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 5 of 13




29.      Ms. Bayne was Rubadue’s human resources manager during the entire period of

Mr. Barrera’s employment.

30.      At all relevant times, Ms. Bayne was personally aware of Mr. Barrera’s wife’s

health problems, and of Mr. Barrera’s need for leave to take care of his wife.

31.      Upon information and belief, Ms. Bayne advised Mr. Barrera’s supervisors,

including Mr. Crilly, regarding the details of Mr. Barrera’s work attendance and

absences, use of leave, and use of FMLA-approved leave.

32.      At no time prior to August 2018 did Ms. Bayne, Mr. Crilly, or any other

representative of Rubadue notify Mr. Barrera of his eligibility to take FMLA leave.

33.      Mr. Barrera’s wife’s mother suggested to him that he should apply for FMLA

leave.

34.      Following his mother-in-law’s advice, Mr. Barrera applied for FMLA leave to take

care of his wife in approximately mid-August 2018.

35.      Defendants received Mr. Barrera’s application for FMLA leave, and required him

to provide a completed certification from his wife’s health care provider.

36.      Mr. Barrera provided the completed health care provider certification regarding

his wife’s serious health condition, on or about August 30, 2018.

37.      On September 21, 2018, Rubadue provided Mr. Barrera with a Designation

Notice, which indicated it had approved his FMLA leave request, retroactive to

September 11, 2018.




                                             -5-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 6 of 13




38.     The Designation Notice stated that Mr. Barrera’s anticipated FMLA leave

schedule would include absences of “1-5 days per week @ 2-8 hrs per day, intermittent

leave for family member”.

39.     Also on September 21, 2018, Rubadue provided Mr. Barrera with a Notice of

Eligibility and Rights & Responsibilities under the FMLA.

40.     That Notice stated that Mr. Barrera was required to provide the company, via

Ms. Bayne, periodic reports of his status and intent to return to work every Friday.

41.     At all relevant times, Mr. Barrera fully complied with all company, legal, and

regulatory requirements related to his use of approved FMLA intermittent leave.

42.     Prior to September 11, 2018, during calendar year 2018, upon information and

belief, Mr. Barrera took approximately at least 8-10 days of leave to care for his wife.

Rubadue, via its agent Ms. Bayne, and Mr. Barrera’s supervisor(s), were aware of

Mr. Barrera’s absences on each of these occasions, and the FMLA-qualifying reasons

for those absences.

43.     Defendants did not retroactively designate as FMLA any of the leave that

Mr. Barrera had previously taken in 2018 to care for his wife prior to September 11,

2018.

44.     Mr. Barrera’s right to 12 weeks of FMLA leave in a 12-month period was

calculated going forward from the approval of his request on September 21, 2018.

45.     On April 13, 2019, Rubadue gave Mr. Barrera an Employee Warning Notice and

a three-day suspension for alleged excess absences and lateness. Upon information

and belief, the purported bases for this adverse employment action were unscheduled



                                             -6-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 7 of 13




and unanticipated absences during which Mr. Barrera had to care for his wife, and for

which he provided notice to Rubadue as soon as reasonably practicable.

46.    Rubadue was required to designate all of the instances of absences and/or

lateness, which it cited in the April 13, 2019 action, as FMLA leave. It failed to do so

and, upon information and belief, also failed to provide written notice to Mr. Barrera that

it would not designate those instances as FMLA-qualifying.

47.    Rubadue alleges that Mr. Barrera took sixty (60) full days (i.e. 12 weeks) of

FMLA leave from September 12, 2018 to July 30, 2019. Mr. Barrera disputes this and,

upon information and belief, asserts that at least some of these instances were for

periods of less than one full work day, in which case the PTO policy provided for leave

in a 4-hour increment, not the full 8-hour day.

48.    Defendants terminated Mr. Barrera’s employment on August 28, 2019.

49.    Ms. Bayne and Mr. Crilly were present during the separation meeting with

Mr. Barrera, at which he was provided a Separation Notice form.

50.    The Separation Notice stated the reason for separation was “Attendance”. It also

evaluated Mr. Barrera’s job performance. He was rated either “Satisfactory” or

“Outstanding” in every category except “Reliability” and “Attendance”.

51.    Had Defendants complied with their legal obligation to notify Mr. Barrera of his

eligibility for FMLA leave before September 11, 2018, when they had adequate notice of

his need for such leave, Mr. Barrera would have applied for, and been granted, FMLA

leave at least several months earlier. In addition, had that happened, Mr. Barrera would

not have exhausted the full 12 weeks of FMLA leave within 12 months of that date, and



                                             -7-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 8 of 13




would have been eligible for another 12 weeks of FMLA leave for the succeeding year

of employment.

52.    On August 3, 2020, undersigned counsel for Mr. Barrera wrote a “demand” letter

to Rubadue, addressed to Ms. Bayne. The company received that letter and responded,

through its counsel, by letter dated August 31, 2020.

53.    The demand letter contained a request, on behalf of Mr. Barrera, to receive a

copy of, or the opportunity to inspect, his personnel file, as required by the Colorado

Personnel File Access law, C.R.S. § 8-2-129.

54.    Rubadue did not provide any response to the personnel file request. It did not

provide Mr. Barrera with a copy of, or the opportunity to inspect, his personnel file.

                              FIRST CAUSE OF ACTION:
                     INTERFERENCE WITH PLAINTIFF’S EXERCISE
                   OF RIGHTS UNDER THE FMLA, 29 U.S.C. § 2615(a)(1)

55.    Mr. Barrera incorporates by reference all preceding paragraphs of this Complaint.

56.    Rubadue is engaged in “commerce” and employs 50 or more employees.

57.    Rubadue is therefore an “employer” as defined by the FMLA. 29 U.S.C.

§ 2611(4)(A)(i).

58.    In her capacity as Rubadue’s Human Resources Manager, Ms. Bayne is a

person who acted, directly or indirectly, in the interest of the company in relation to

Mr. Barrera’s employment.

59.    Ms. Bayne is therefore an “employer” as defined by the FMLA, 29 U.S.C.

§ 2611(4)(A)(ii)(I).




                                             -8-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 9 of 13




60.    In his capacity as Rubadue’s Manager of Manufacturing, Mr. Crilly is a person

who acted, directly or indirectly, in the interest of the company in relation to

Mr. Barrera’s employment.

61.    Mr. Crilly is therefore an “employer” as defined by the FMLA, 29 U.S.C.

§ 2611(4)(A)(ii)(I).

62.    Mr. Barrera was employed by Rubadue full-time for at least 12 months, and had

worked at least 1,250 hours for the company during the 12-month period preceding his

application for FMLA leave.

63.    At all relevant times, Mr. Barrera was therefore an “eligible employee” as defined

by the FMLA. 29 U.S.C. § 2611(2)(A).

64.    The FMLA prohibits an employer from interfering with the exercise of or the

attempt to exercise any right provided by the FMLA. 29 U.S.C. § 2615(a)(1).

65.    Mr. Barrera exercised a right under the FMLA when he took leave to assist his

wife for treatment of a serious medical condition beginning on September 11, 2018.

66.    Pursuant to the U.S. Department of Labor regulations implementing and

enforcing the FMLA, 29 C.F.R. § 825.302(c), Defendants were required to inquire

whether Mr. Barrera needed to apply for FMLA leave, once Mr. Barrera had provided

verbal notice sufficient to make Defendants aware that his need for leave was for an

FMLA-qualifying reason.

67.    By failing to inquire about Mr. Barrera’s reasons for requesting leave to care for

his wife prior to September 11, 2018, Defendants willfully interfered with, restrained and




                                             -9-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 10 of 13




denied Mr. Barrera’s exercise of his rights as guaranteed by the FMLA, in violation of

29 U.S.C. § 2615(a)(1).

68.   After Defendants approved Mr. Barrera’s request for intermittent FMLA leave, on

those occasions when Mr. Barrera could not foresee the need for leave in advance, he

provided notice to the company as soon as practicable.

69.   The information Mr. Barrera provided on those occasions was sufficient for the

company to reasonably determine that the FMLA applied to the leave. Pursuant to

29 C.F.R. § 825.303(b), if the company believed otherwise, it failed to request any

additional information from Mr. Barrera in order to determine whether each such

absence was potentially FMLA-qualifying.

70.   Regardless, Defendants did not provide any timely written notice to Mr. Barrera

that it had determined that any of his absences as not covered by FMLA, as required by

29 C.F.R. 825.300(d)(1).

71.   By failing to notify Mr. Barrera of the determination that any of his absences were

not covered by FMLA, Defendants willfully interfered with, restrained and denied

Mr. Barrera’s exercise of his rights as guaranteed by the FMLA, in violation of 29 U.S.C.

§ 2615(a)(1).

72.   By giving Mr. Barrera the Employee Warning Notice and a three-day suspension

on April 13, 2019, Defendants willfully interfered with, restrained and denied

Mr. Barrera’s exercise of his rights as guaranteed by the FMLA, in violation of 29 U.S.C.

§ 2615(a)(1).




                                           -10-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 11 of 13




73.    As a direct and proximate result of Defendants’ violations of 29 U.S.C.

§ 2615(a)(1), Mr. Barrera has suffered economic damages, including his lost wages and

other benefits of employment.

74.    Mr. Barrera is entitled to equitable relief, monetary relief for losses he has

sustained as a result of Defendants’ unlawful conduct, interest on that amount,

liquidated damages, and attorney's fees and costs, as provided by 29 U.S.C. § 2617, in

an amount to be determined at trial.

                     SECOND CAUSE OF ACTION:
 RETALIATION AGAINST PLAINTIFF FOR ENGAGING IN PROTECTED ACTIVITY
         UNDER THE FMLA, IN VIOLATION OF 29 U.S.C. § 2615(a)(2)

75.    Mr. Barrera incorporates by reference all preceding paragraphs of this Complaint.

76.    The FMLA prohibits an employer from discharging or in any manner

discriminating against an individual because he engaged in FMLA protected activity.

77.    Mr. Barrera engaged in FMLA-protected activity when he requested and was

granted leave to help provide care for his wife’s serious health condition.

78.    By giving Mr. Barrera the Employee Warning Notice and a three-day suspension

on April 13, 2019, Defendants willfully discriminated and retaliated against Mr. Barrera

for exercising his rights under the FMLA, in violation of 29 U.S.C. § 2615(a)(2).

79.    By terminating Mr. Barrera’s employment, Defendants willfully discriminated and

retaliated against Mr. Barrera for exercising his rights under the FMLA, in violation of

29 U.S.C. § 2615(a)(2).

80.    Defendants would not have disciplined Mr. Barrera had he not taken leave for

FMLA-qualifying reasons.



                                            -11-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 12 of 13




81.    Defendants would not have terminated Mr. Barrera’s employment had he not

taken leave for FMLA-qualifying reasons.

82.    Defendants’ decisions to discipline Mr. Barrera, and to terminate Mr. Barrera’s

employment, were motivated by his absences from work on FMLA-protected leave.

83.    As a direct and proximate result of Defendants’ violations of 29 U.S.C.

§ 2615(a)(2), Mr. Barrera has suffered economic damages, including his lost wages and

benefits.

84.    Mr. Barrera seeks equitable relief, damages for actual monetary losses that he

has sustained as a result of Defendants’ unlawful conduct, interest on that amount,

liquidated damages, and attorney's fees and costs, as provided by 29 U.S.C. § 2617, in

an amount to be determined at trial.

                      THIRD CAUSE OF ACTION:
  VIOLATION OF COLORADO PERSONNEL FILE ACCESS LAW, C.R.S. § 8-2-129

85.    Mr. Barrera incorporates by reference all preceding paragraphs of this Complaint.

86.    In relevant part, C.R.S. § 8-2-129 requires every employer in Colorado to permit

a former employee to inspect and obtain a copy of his personnel file after termination of

employment.

87.    Rubadue is an employer covered by this law, and is required to comply with it.

88.    Mr. Barrera exercised his right under this law, but Rubadue did not comply.

89.    Although the statute expressly states that it does not create or authorize a private

cause of action by a person aggrieved by a violation of this section, Mr. Barrera asserts

that this Court has jurisdiction in this matter to simply order Rubadue to promptly comply

with the law, as a form of equitable relief.


                                               -12-
Case 1:20-cv-02741-LTB Document 1 Filed 09/09/20 USDC Colorado Page 13 of 13




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Andrew Barrera, respectfully requests judgment and prays for

the following relief:

A.     Damages equal to the amount of wages, salary, employment benefits and other

compensation denied or lost to Plaintiff by reason of the three-day suspension he

received, and the termination of his employment, together with interest thereon,

pursuant to 29 U.S.C. §2617(a)(l)(A)(i)(I) and (ii).

B.     An additional amount as liquidated damages equal to the amount of damages

and interest awarded as requested in paragraph (B) above, pursuant to 29 U.S.C.

§ 2617(a)(l)(A)(iii).

C.     Reinstatement of Plaintiff’s employment, or front pay in lieu of reinstatement.

D.     Plaintiff’s costs of this action, reasonable attorney fees and reasonable expert

witness fees, pursuant to 29 U.S.C. § 2617(a)(3); and

E.     Such other legal and equitable relief as this Court deems just and proper.

                               DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated this 9th day of September 2020.

                                           Gary Kramer Law, LLC

                                           /s/Gary M. Kramer______________________
                                           Gary M. Kramer
                                           1465 Kelly Johnson Blvd, Suite 210
                                           Colorado Springs, CO 80920
                                           Tel (719) 694-2783
                                           Fax (719) 452-3622
                                           gary@garykramerlaw.com
                                           Attorney for Plaintiff, Andrew Barrera


                                             -13-
